

114 S165 RS: Detaining Terrorists to Protect America Act of 2015
U.S. Senate
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 20114th CONGRESS1st SessionS. 165IN THE SENATE OF THE UNITED STATESJanuary 13, 2015Ms. Ayotte (for herself, Mr. Graham, Mr. Burr, Mr. McCain, Mr. Barrasso, Mr. Kirk, Mrs. Fischer, Mr. Moran, Mr. Roberts, Mr. Inhofe, Mr. Johnson, Mr. Cruz, Mr. Blunt, Mr. Toomey, Mr. Sessions, Mr. Hatch, Mrs. Ernst, Mr. Tillis, Mr. Isakson, Mr. Wicker, Mr. Lankford, Mr. Cornyn, Mr. Cotton, Mr. Lee, Mr. Rounds, Mr. Sullivan, and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesFebruary 23, 2015Reported by Mr. McCain, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo extend and enhance prohibitions and limitations with respect to the transfer or release of
			 individuals detained at United States Naval Station, Guantanamo Bay, Cuba,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Detaining Terrorists to Protect America Act of 2015. 2.Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba (a)ProhibitionNo amounts appropriated or otherwise available for any department or agency of the United States Government may be used, during the period beginning on the date of the enactment of this Act and ending on the date that is two years after the date of the enactment of this Act, to construct or modify any facility in the United States, its territories, or possessions to house an individual detained at Guantanamo for the purpose of detention or imprisonment in the custody or control of the United States Government unless authorized by Congress.
 (b)ExceptionThe prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba.
 (c)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (1)is not a citizen of the United States or a member of the Armed Forces of the United States; and (2)is—
 (A)in the custody or under the control of the Department of Defense; or (B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.
 (d)Repeal of superseded prohibitionSection 1033 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 850), as amended by section 1032 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), is repealed.
			3.Prohibition on use of funds for transfer or release to the United States of individuals
			 detained at United
			 States Naval Station, Guantanamo Bay, Cuba
 (a)ProhibitionNo amounts appropriated or otherwise available for any department or agency of the United States Government may be used, during the period beginning on the date of the enactment of this Act and ending on the date that is two years after the date of the enactment of this Act, to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions of Khalid Sheikh Mohammed or any other detainee who—
 (1)is not a United States citizen or a member of the Armed Forces of the United States; and (2)was held on January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.
 (b)Repeal of superseded prohibitionSection 1034 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 851), as amended by section 1033 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), is repealed.
			4.Prohibition on use of funds for transfer or release abroad of individuals detained at United States
			 Naval
			 Station, Guantanamo Bay, Cuba, determined or assessed to be high-risk or
			 medium-risk
			 threats
			(a)Prohibition
 (1)In generalNotwithstanding any other provision of law, no amounts appropriated or otherwise available for any department or agency of the United States Government may be used, during the period beginning on the date of the enactment of this Act and ending on the date that is two years after the date of the enactment of this Act, to transfer, release, or assist in the transfer or release of any individual described in paragraph (2) to the custody or control of the individual's country of origin, any other foreign country, or any other foreign entity.
 (2)Covered individualsAn individual described in this paragraph is any individual detained in the custody or under the control of the Department of Defense at United States Naval Station, Guantanamo Bay, Cuba, who is currently or ever has been determined or assessed by Joint Task Force Guantanamo to be a high-risk or medium-risk threat to the United States, its interests, or its allies.
 (b)ExceptionSubsection (a) shall not apply to any action taken by the head of a department or agency of the United States Government to transfer, release, or assist in the transfer or release of any individual described in that subsection to effectuate an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction (which the Secretary shall notify the appropriate committees of Congress promptly after issuance).
 (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (2)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
				5.Prohibition on use of funds for transfer or release to Yemen of individuals detained at United
			 States Naval
			 Station,
 Guantanamo Bay, CubaNotwithstanding any other provision of law, no amounts appropriated or otherwise available for any department or agency of the United States Government may be used, during the period beginning on the date of the enactment of this Act and ending on the date that is two years after the date of the enactment of this Act, to transfer, release, or assist in the transfer or release of any individual detained in the custody or under the control of the Department of Defense at United States Naval Station, Guantanamo Bay, Cuba, to the custody or control of the Republic of Yemen or any entity within Yemen.
		6.Reenactment and modification of certain prior requirements for certifications relating to transfer
			 of detainees at United
			 States
			 Naval Station, Guantanamo Bay, Cuba, to foreign countries and other
			 foreign entities
			(a)Certification required prior to transfer
 (1)In generalExcept as provided in paragraph (3) and subsection (d), the Secretary of Defense may not use any amounts authorized to be appropriated or otherwise available to the Department of Defense to transfer any individual detained at Guantanamo to the custody or control of the individual's country of origin, any other foreign country, or any other foreign entity unless the Secretary submits to the appropriate committees of Congress the certification described in subsection (b) not later than 30 days before the transfer of the individual.
 (2)Scope of requirementThe requirement in paragraph (1) applies to any authorized transfer or release of an individual described in that paragraph after the date of the enactment of this Act, including a transfer or release of such an individual who is also described in paragraph (2) of section 4(a) after the prohibition in section 4(a) ceases to be in effect.
 (3)ExceptionParagraph (1) shall not apply to any action taken by the Secretary to transfer any individual detained at Guantanamo to effectuate an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction (which the Secretary shall notify the appropriate committees of Congress of promptly after issuance).
 (b)CertificationA certification described in this subsection is a written certification made by the Secretary of Defense, with the concurrence of the Secretary of State and in consultation with the Director of National Intelligence, that—
 (1)the government of the foreign country or the recognized leadership of the foreign entity to which the individual detained at Guantanamo is to be transferred—
 (A)is not a designated state sponsor of terrorism or a designated foreign terrorist organization; (B)maintains control over each detention facility in which the individual is to be detained if the individual is to be housed in a detention facility;
 (C)is not, as of the date of the certification, facing a threat that is likely to substantially affect its ability to exercise control over the individual;
 (D)has taken or agreed to take effective actions to ensure that the individual cannot take action to threaten the United States, its citizens, or its allies in the future;
 (E)has taken or agreed to take such actions as the Secretary of Defense determines are necessary to ensure that the individual cannot engage or reengage in any terrorist activity; and
 (F)has agreed to share with the United States any information that— (i)is related to the individual or any associates of the individual; and
 (ii)could affect the security of the United States, its citizens, or its allies; and (2)includes an assessment, in classified or unclassified form, of the capacity, willingness, and past practices (if applicable) of the foreign country or entity in relation to the Secretary's certifications.
				(c)Prohibition in cases of prior confirmed recidivism
 (1)ProhibitionExcept as provided in paragraph (2) and subsection (d), the Secretary of Defense may not use any amounts authorized to be appropriated or otherwise made available to the Department of Defense to transfer any individual detained at Guantanamo to the custody or control of the individual's country of origin, any other foreign country, or any other foreign entity if there is a confirmed case of any individual who was detained at United States Naval Station, Guantanamo Bay, Cuba, at any time after September 11, 2001, who was transferred to such foreign country or entity and subsequently engaged in any terrorist activity.
 (2)ExceptionSubject to subsection (e), paragraph (1) shall not apply to any action taken by the Secretary to transfer any individual detained at Guantanamo to effectuate an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction (which the Secretary shall notify the appropriate committees of Congress of promptly after issuance).
				(d)National security waiver
 (1)In generalSubject to subsection (e), the Secretary of Defense may waive the applicability to a detainee transfer of a certification requirement specified in subparagraph (D) or (E) of subsection (b)(1) or the prohibition in subsection (c), if the Secretary certifies the rest of the criteria required by subsection (b) for transfers prohibited by subsection (c) and, with the concurrence of the Secretary of State and in consultation with the Director of National Intelligence, determines that—
 (A)alternative actions will be taken to address the underlying purpose of the requirement or requirements to be waived;
 (B)in the case of a waiver of subparagraph (D) or (E) of subsection (b)(1), it is not possible to certify that the risks addressed in the paragraph to be waived have been completely eliminated, but the actions to be taken under subparagraph (A) will substantially mitigate such risks with regard to the individual to be transferred;
 (C)in the case of a waiver of subsection (c), the Secretary has considered any confirmed case in which an individual who was transferred to the country subsequently engaged in terrorist activity, and the actions to be taken under subparagraph (A) will substantially mitigate the risk of recidivism with regard to the individual to be transferred; and
 (D)the transfer is in the national security interests of the United States. (2)ReportsWhenever the Secretary makes a determination under paragraph (1), the Secretary shall submit to the appropriate committees of Congress, not later than 30 days before the transfer of the individual concerned, the following:
 (A)A copy of the determination and the waiver concerned. (B)A statement of the basis for the determination, including—
 (i)an explanation why the transfer is in the national security interests of the United States; (ii)in the case of a waiver of paragraph (D) or (E) of subsection (b)(1), an explanation why it is not possible to certify that the risks addressed in the paragraph to be waived have been completely eliminated; and
 (iii)a classified summary of— (I)the individual's record of cooperation while in the custody of or under the effective control of the Department of Defense; and
 (II)the agreements and mechanisms in place to provide for continuing cooperation. (C)A summary of the alternative actions to be taken to address the underlying purpose of, and to mitigate the risks addressed in, the paragraph or subsection to be waived.
 (D)The assessment required by subsection (b)(2). (e)Coordination with prohibition on transfer to YemenWhile the prohibition in section 5 is in effect, the exception in subsection (c)(2) and the waiver authority in subsection (d) shall not apply to authorize the transfer of an individual detained at Guantanamo to Yemen.
 (f)Record of cooperationIn assessing the risk that an individual detained at Guantanamo will engage in terrorist activity or other actions that could affect the security of the United States if released for the purpose of making a certification under subsection (b) or a waiver under subsection (d), the Secretary of Defense may give favorable consideration to any such individual—
 (1)who has substantially cooperated with United States intelligence and law enforcement authorities, pursuant to a pre-trial agreement, while in the custody of or under the effective control of the Department of Defense; and
 (2)for whom agreements and effective mechanisms are in place, to the extent relevant and necessary, to provide for continued cooperation with United States intelligence and law enforcement authorities.
 (g)DefinitionsIn this section: (1)The term appropriate committees of Congress means—
 (A)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)The term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (A)is not a citizen of the United States or a member of the Armed Forces of the United States; and (B)is—
 (i)in the custody or under the control of the Department of Defense; or (ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.
 (3)The term foreign terrorist organization means any organization so designated by the Secretary of State under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (h)Repeal of superseded requirements and limitationsSection 1035 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 851; 10 U.S.C. 801 note) is repealed.
			7.Report on current detainees at United States Naval Station, Guantanamo Bay, Cuba, determined or
			 assessed to be
			 high-risk or medium risk
 (a)Report requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress a report, in unclassified form, setting forth a list of the individuals detained at Guantanamo as of the date of the enactment of this Act who have been determined or assessed by Joint Task Force Guantanamo, at any time before the date of the report, to be a high-risk or medium-risk threat to the United States, its interests, or its allies.
 (b)ElementsThe report under subsection (a) shall set forth, for each individual covered by the report, the following:
 (1)The name and country of origin. (2)The date on which first designated or assessed as a high-risk or medium-risk threat to the United States, its interests, or its allies.
 (3)Whether, as of the date of the report, currently designated or assessed as a high-risk or medium-risk threat to the United States, its interests, or its allies.
 (4)If the designation or assessment changed between the date specified pursuant to paragraph (2) and the date of the report, the year and month in which the designation or assessment changed and the designation or assessment to which changed.
 (5)To the extent practicable, without jeopardizing intelligence sources and methods— (A)prior actions in support of terrorism, hostile actions against the United States or its allies, gross violations of human rights, and other violations of international law; and
 (B)any affiliations with al Qaeda, al Qaeda affiliates, or other terrorist groups. (c)DefinitionsIn this section:
 (1)The term appropriate committees of Congress means— (A)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)The term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (A)is not a citizen of the United States or a member of the Armed Forces of the United States; and (B)is—
 (i)in the custody or under the control of the Department of Defense; or (ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.
	
 1.Short titleThis Act may be cited as the Detaining Terrorists to Protect America Act of 2015. 2.Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba (a)ProhibitionNo amounts appropriated or otherwise available for any department or agency of the United States Government may be used, during the period beginning on the date of the enactment of this Act and ending on the date that is two years after the date of the enactment of this Act, to construct or modify any facility in the United States, its territories, or possessions to house an individual detained at Guantanamo for the purpose of detention or imprisonment in the custody or control of the United States Government unless authorized by Congress.
 (b)ExceptionThe prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba.
 (c)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (1)is not a citizen of the United States or a member of the Armed Forces of the United States; and (2)is—
 (A)in the custody or under the control of the Department of Defense; or (B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.
 (d)Repeal of superseded prohibitionSection 1033 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 850), as amended by section 1032 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), is repealed.
			3.Prohibition on use of funds for transfer or release to the United States of individuals
			 detained at United
			 States Naval Station, Guantanamo Bay, Cuba
 (a)ProhibitionNo amounts appropriated or otherwise available for any department or agency of the United States Government may be used, during the period beginning on the date of the enactment of this Act and ending on the date that is two years after the date of the enactment of this Act, to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions of Khalid Sheikh Mohammed or any other detainee who—
 (1)is not a United States citizen or a member of the Armed Forces of the United States; and (2)was held on January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.
 (b)Repeal of superseded prohibitionSection 1034 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 851), as amended by section 1033 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), is repealed.
			4.Authority
		to temporarily transfer individuals detained at United States Naval Station,
		Guantanamo Bay, Cuba, to the United States for emergency or critical medical
		treatment
			(a)Transfer for
		emergency or critical medical treatment
 authorizedNotwithstanding any other provision of this Act, or any other provision of law enacted after September 30, 2013, but subject to subsection (b), the Secretary of Defense may temporarily transfer any individual detained at Guantanamo to a Department of Defense medical facility in the United States for the sole purpose of providing the individual medical treatment if the Secretary determines that—
 (1)the Senior Medical Officer, Joint Task Force–Guantanamo Bay, Cuba, has determined that the medical treatment is necessary to prevent death or imminent significant injury or harm to the health of the individual;
 (2)based on the recommendation of the Senior Medical Officer, Joint Task Force–Guantanamo Bay, Cuba, the medical treatment is not available to be provided at United States Naval Station, Guantanamo Bay, Cuba, without incurring excessive and unreasonable costs; and
 (3)the Department of Defense has provided for appropriate security measures for the custody and control of the individual during any period in which the individual is temporarily in the United States under this subsection.
				(b)Notice to Congress required before transfer
 (1)In generalIn addition to the requirements in subsection (a), an individual may not be temporarily transferred under the authority in that subsection unless the Secretary of Defense submits to the appropriate committees of Congress the notice described in paragraph (2)—
 (A)not later than 30 days before the date of the proposed transfer; or
 (B)if notice cannot be provided in accordance with subparagraph (A) because of an especially immediate need for the provision of medical treatment to prevent death or imminent significant injury or harm to the health of the individual, as soon as is practicable, but not later than 5 days after the date of transfer.
 (2)Notice elementsThe notice on the transfer of an individual under this subsection shall include the following: (A)A statement of the basis for the determination that the transfer is necessary to prevent death or imminent significant injury or harm to the health of the individual.
 (B)The specific Department of Defense medical facility that will provide medical treatment to the individual.
 (C)A description of the actions the Secretary determines have been taken, or will be taken, to address any risk to the public safety that could arise in connection with the provision of medical treatment to the individual in the United States.
					(c)Limitation on
 exercise of authorityThe authority of the Secretary of Defense under subsection (a) may be exercised only by the Secretary of Defense or by another official of the Department of Defense at the level of Under Secretary of Defense or higher.
			(d)Conditions of
 transferAn individual who is temporarily transferred under the authority in subsection (a) shall—
 (1)while in the United States, remain in the custody and control of the Secretary of Defense at all times; and
 (2)be returned to United States Naval Station, Guantanamo Bay, Cuba, as soon as feasible after a Department of Defense physician determines that—
 (A)the individual is medically cleared to travel; and
 (B)in consultation with the Commander, Joint Task Force–Guantanamo Bay, Cuba, any necessary follow-up medical care may reasonably be provided the individual at United States Naval Station, Guantanamo Bay, Cuba.
					(e)Status while in
 United StatesAn individual who is temporarily transferred under the authority in subsection (a), while in the United States—
 (1)shall be deemed at all times and in all respects to be in the uninterrupted custody of the Secretary of Defense, as though the individual remained physically at United States Naval Station, Guantanamo Bay, Cuba;
 (2)shall not at any time be subject to, and may not apply for or obtain, or be deemed to enjoy, any right, privilege, status, benefit, or eligibility for any benefit under any provision of the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)), or any other law or regulation;
 (3)shall not be permitted to avail himself of any right, privilege, or benefit of any law of the United States beyond those available to individuals detained at United States Naval Station, Guantanamo Bay, Cuba; and
 (4)shall not, as a result of such transfer, have a change in any designation that may have attached to that detainee while detained at United States Naval Station, Guantanamo Bay, Cuba, pursuant to the Authorization for Use of Military Force (Public Law 107–40), as determined in accordance with applicable law and regulations..
				(f)Judicial review
		precluded
 (1)No creation of enforceable rightsNothing in this section is intended to create any enforceable right or benefit, or any claim or cause of action, by any party against the United States, or any other person or entity.
 (2)Limitation on judicial reviewExcept as provided in paragraph (3), no court, justice, or judge shall have jurisdiction to hear or consider any claim or action against the United States or its agents relating to any aspect of the detention, transfer, treatment, or conditions of confinement of an individual transferred under this section.
				(3)Habeas corpus
 (A)JurisdictionThe United States District Court for the District of Columbia shall have exclusive jurisdiction to consider an application for writ of habeas corpus challenging the fact or duration of detention and seeking release from custody filed by or on behalf of an individual who is in the United States pursuant to a temporary transfer under subsection (a). Such jurisdiction shall be limited to that required by the Constitution with respect to the fact or duration of detention.
 (B)Scope of authorityA court order in a proceeding covered by paragraph (3) may not— (i)review, halt, or stay the return of the individual who is the object of the application to United States Naval Station, Guantanamo Bay, Cuba, including pursuant to subsection (d); or
 (ii)order the release of the individual within the United States. (g)NotificationThe Secretary of Defense shall notify the Committees on Armed Services of the Senate and the House of Representatives of any temporary transfer of an individual under the authority in subsection (a) not later than 5 days after the transfer of the individual under that authority.
 (h)DefinitionsIn this section:
 (1)The term appropriate committees of Congress means—
 (A)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)The term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (A)is not a citizen of the United States or a member of the Armed Forces of the United States; and (B)is—
 (i)in the custody or under the control of the Department of Defense; or (ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.
						5.Prohibition on use of funds for transfer or release abroad of individuals detained at United States
			 Naval
			 Station, Guantanamo Bay, Cuba, determined or assessed to be high-risk or
			 medium-risk
			 threats
			(a)Prohibition
 (1)In generalNotwithstanding any other provision of law, no amounts appropriated or otherwise available for any department or agency of the United States Government may be used, during the period beginning on the date of the enactment of this Act and ending on the date that is two years after the date of the enactment of this Act, to transfer, release, or assist in the transfer or release of any individual described in paragraph (2) to the custody or control of the individual's country of origin, any other foreign country, or any other foreign entity.
 (2)Covered individualsAn individual described in this paragraph is any individual detained in the custody or under the control of the Department of Defense at United States Naval Station, Guantanamo Bay, Cuba, who is currently or ever has been determined or assessed by Joint Task Force Guantanamo to be a high-risk or medium-risk threat to the United States, its interests, or its allies.
 (b)ExceptionSubsection (a) shall not apply to any action taken by the head of a department or agency of the United States Government to transfer, release, or assist in the transfer or release of any individual described in that subsection to effectuate an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction (which the Secretary shall notify the appropriate committees of Congress promptly after issuance).
 (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (2)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
				6.Prohibition on use of funds for transfer or release to Yemen of individuals detained at United
			 States Naval
			 Station,
 Guantanamo Bay, CubaNotwithstanding any other provision of law, no amounts appropriated or otherwise available for any department or agency of the United States Government may be used, during the period beginning on the date of the enactment of this Act and ending on the date that is two years after the date of the enactment of this Act, to transfer, release, or assist in the transfer or release of any individual detained in the custody or under the control of the Department of Defense at United States Naval Station, Guantanamo Bay, Cuba, to the custody or control of the Republic of Yemen or any entity within Yemen.
		7.Reenactment and modification of certain prior requirements for certifications relating to transfer
			 of detainees at United
			 States
			 Naval Station, Guantanamo Bay, Cuba, to foreign countries and other
			 foreign entities
			(a)Certification required prior to transfer
 (1)In generalExcept as provided in paragraph (3) and subsection (d), the Secretary of Defense may not use any amounts authorized to be appropriated or otherwise available to the Department of Defense to transfer any individual detained at Guantanamo to the custody or control of the individual's country of origin, any other foreign country, or any other foreign entity unless the Secretary submits to the appropriate committees of Congress the certification described in subsection (b) not later than 30 days before the transfer of the individual.
 (2)Scope of requirementThe requirement in paragraph (1) applies to any authorized transfer or release of an individual described in that paragraph after the date of the enactment of this Act, including a transfer or release of such an individual who is also described in paragraph (2) of section 5(a) after the prohibition in section 5(a) ceases to be in effect.
 (3)ExceptionParagraph (1) shall not apply to any action taken by the Secretary to transfer any individual detained at Guantanamo to effectuate an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction (which the Secretary shall notify the appropriate committees of Congress of promptly after issuance).
 (b)CertificationA certification described in this subsection is a written certification made by the Secretary of Defense, with the concurrence of the Secretary of State and in consultation with the Director of National Intelligence, that—
 (1)the government of the foreign country or the recognized leadership of the foreign entity to which the individual detained at Guantanamo is to be transferred—
 (A)is not a designated state sponsor of terrorism or a designated foreign terrorist organization; (B)maintains control over each detention facility in which the individual is to be detained if the individual is to be housed in a detention facility;
 (C)is not, as of the date of the certification, facing a threat that is likely to substantially affect its ability to exercise control over the individual;
 (D)has taken or agreed to take effective actions to ensure that the individual cannot take action to threaten the United States, its citizens, or its allies in the future;
 (E)has taken or agreed to take such actions as the Secretary of Defense determines are necessary to ensure that the individual cannot engage or reengage in any terrorist activity; and
 (F)has agreed to share with the United States any information that— (i)is related to the individual or any associates of the individual; and
 (ii)could affect the security of the United States, its citizens, or its allies; and (2)includes an assessment, in classified or unclassified form, of the capacity, willingness, and past practices (if applicable) of the foreign country or entity in relation to the Secretary's certifications.
				(c)Prohibition in cases of prior confirmed recidivism
 (1)ProhibitionExcept as provided in paragraph (2) and subsection (d), the Secretary of Defense may not use any amounts authorized to be appropriated or otherwise made available to the Department of Defense to transfer any individual detained at Guantanamo to the custody or control of the individual's country of origin, any other foreign country, or any other foreign entity if there is a confirmed case of any individual who was detained at United States Naval Station, Guantanamo Bay, Cuba, at any time after September 11, 2001, who was transferred to such foreign country or entity and subsequently engaged in any terrorist activity.
 (2)ExceptionSubject to subsection (e), paragraph (1) shall not apply to any action taken by the Secretary to transfer any individual detained at Guantanamo to effectuate an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction (which the Secretary shall notify the appropriate committees of Congress of promptly after issuance).
				(d)National security waiver
 (1)In generalSubject to subsection (e), the Secretary of Defense may waive the applicability to a detainee transfer of a certification requirement specified in subparagraph (D) or (E) of subsection (b)(1) or the prohibition in subsection (c), if the Secretary certifies the rest of the criteria required by subsection (b) for transfers prohibited by subsection (c) and, with the concurrence of the Secretary of State and in consultation with the Director of National Intelligence, determines that—
 (A)alternative actions will be taken to address the underlying purpose of the requirement or requirements to be waived;
 (B)in the case of a waiver of subparagraph (D) or (E) of subsection (b)(1), it is not possible to certify that the risks addressed in the paragraph to be waived have been completely eliminated, but the actions to be taken under subparagraph (A) will substantially mitigate such risks with regard to the individual to be transferred;
 (C)in the case of a waiver of subsection (c), the Secretary has considered any confirmed case in which an individual who was transferred to the country subsequently engaged in terrorist activity, and the actions to be taken under subparagraph (A) will substantially mitigate the risk of recidivism with regard to the individual to be transferred; and
 (D)the transfer is in the national security interests of the United States. (2)ReportsWhenever the Secretary makes a determination under paragraph (1), the Secretary shall submit to the appropriate committees of Congress, not later than 30 days before the transfer of the individual concerned, the following:
 (A)A copy of the determination and the waiver concerned. (B)A statement of the basis for the determination, including—
 (i)an explanation why the transfer is in the national security interests of the United States; (ii)in the case of a waiver of paragraph (D) or (E) of subsection (b)(1), an explanation why it is not possible to certify that the risks addressed in the paragraph to be waived have been completely eliminated; and
 (iii)a classified summary of— (I)the individual's record of cooperation while in the custody of or under the effective control of the Department of Defense; and
 (II)the agreements and mechanisms in place to provide for continuing cooperation. (C)A summary of the alternative actions to be taken to address the underlying purpose of, and to mitigate the risks addressed in, the paragraph or subsection to be waived.
 (D)The assessment required by subsection (b)(2). (e)Coordination with prohibition on transfer to YemenWhile the prohibition in section 6 is in effect, the exception in subsection (c)(2) and the waiver authority in subsection (d) shall not apply to authorize the transfer of an individual detained at Guantanamo to Yemen.
 (f)Record of cooperationIn assessing the risk that an individual detained at Guantanamo will engage in terrorist activity or other actions that could affect the security of the United States if released for the purpose of making a certification under subsection (b) or a waiver under subsection (d), the Secretary of Defense may give favorable consideration to any such individual—
 (1)who has substantially cooperated with United States intelligence and law enforcement authorities, pursuant to a pre-trial agreement, while in the custody of or under the effective control of the Department of Defense; and
 (2)for whom agreements and effective mechanisms are in place, to the extent relevant and necessary, to provide for continued cooperation with United States intelligence and law enforcement authorities.
 (g)DefinitionsIn this section: (1)The term appropriate committees of Congress means—
 (A)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)The term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (A)is not a citizen of the United States or a member of the Armed Forces of the United States; and (B)is—
 (i)in the custody or under the control of the Department of Defense; or (ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.
 (3)The term foreign terrorist organization means any organization so designated by the Secretary of State under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (h)Repeal of superseded requirements and limitationsSection 1035 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 851; 10 U.S.C. 801 note) is repealed.
			8.Minimum requirements for operations at detention facility at United States Naval Station,
 Guantanamo Bay, CubaThe Secretary of Defense shall ensure that operations at the detention facility at United States Naval Station, Guantanamo Bay, Cuba, are conducted in a manner consistent with each of the following:
 (1)The law of armed conflict, including Common Article 3 of the Geneva Conventions. (2)Sections 1402 and 1403 of the Detainee Treatment Act of 2005 (10 U.S.C. 801 note; 42 U.S.C. 2000dd).
			9.Report on current detainees at United States Naval Station, Guantanamo Bay, Cuba, determined or
			 assessed to be
			 high-risk or medium risk
 (a)Report requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress a report, in unclassified form, setting forth a list of the individuals detained at Guantanamo as of the date of the enactment of this Act who have been determined or assessed by Joint Task Force Guantanamo, at any time before the date of the report, to be a high-risk or medium-risk threat to the United States, its interests, or its allies.
 (b)ElementsThe report under subsection (a) shall set forth, for each individual covered by the report, the following:
 (1)The name and country of origin. (2)The date on which first designated or assessed as a high-risk or medium-risk threat to the United States, its interests, or its allies.
 (3)Whether, as of the date of the report, currently designated or assessed as a high-risk or medium-risk threat to the United States, its interests, or its allies.
 (4)If the designation or assessment changed between the date specified pursuant to paragraph (2) and the date of the report, the year and month in which the designation or assessment changed and the designation or assessment to which changed.
 (5)To the extent practicable, without jeopardizing intelligence sources and methods— (A)prior actions in support of terrorism, hostile actions against the United States or its allies, gross violations of human rights, and other violations of international law; and
 (B)any affiliations with al Qaeda, al Qaeda affiliates, or other terrorist groups. (c)DefinitionsIn this section:
 (1)The term appropriate committees of Congress means— (A)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)The term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (A)is not a citizen of the United States or a member of the Armed Forces of the United States; and (B)is—
 (i)in the custody or under the control of the Department of Defense; or (ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.
						10.Semiannual reports on use of United States Naval Station, Guantanamo Bay, Cuba, and any other
			 Department of Defense or Bureau of Prisons prison or other detention or
			 disciplinary facility in recruitment
			 and
			 other propaganda of terrorist organizations
 (a)In generalNot later than six months after the date of the enactment of this Act, and every six months thereafter, the Secretary of Defense shall, in consultation with the Director of National Intelligence, submit to Congress a report on the use by terrorist organizations and their leaders of images and symbols relating to United States Naval Station, Guantanamo Bay, Cuba, and any other Department of Defense or Bureau of Prisons prison or other detention or disciplinary facility for recruitment and other propaganda purposes during the six-month period ending on the date of such report. Each report shall include the following:
 (1)A description and assessment of the effectiveness of the use of such images and symbols for recruitment and other propaganda purposes.
 (2)A description and assessment of the efforts of the United States Government to counter the use of such images and symbols for such purposes and to disseminate accurate information about such facilities.
 (b)Additional material in first reportThe first report under subsection (a) shall include a description of the use by terrorist organizations and their leaders of images and symbols relating to United States Naval Station, Guantanamo Bay, Cuba, and any other Department of Defense or Bureau of Prisons prison or other detention or disciplinary facility for recruitment and other propaganda purposes before the date of the enactment of this Act.February 23, 2015Reported with an amendment